Name: Commission Regulation (EEC) No 3263/86 of 27 October 1986 repealing Regulation (EEC) No 3136/86 on the supply of common wheat to the democratic Republic of Madagascar as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 302/22 Official Journal of the European Communities 28 . 10. 86 COMMISSION REGULATION (EEC) No 3263/86 of 27 October 1986 repealing Regulation (EEC) No 3136/86 on the supply of common wheat to the Democratic Republic of Madagascar as food aid delivery, the implementation of that food-aid measure should be deferred ; whereas Regulation (EEC) No 3136/86 should therefore be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1579/86 (3), and in particular Article 28 thereof, Whereas an invitation to tender for the supply of 10 000 tonnes of common wheat to Madagascar as food aid was issued by Commission Regulation (EEC) No 3136/86 (4); whereas, in view of the fact that the recipient country has asked for new conditions to be applied with regard to HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3136/86 is hereby repealed. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 October 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14. 12. 1982, p. 1 . 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 139, 24 . 5. 1984, p. 29 . 4) OJ No L 292, 16 . 10 . 1986, p . 17.